United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, SCHUYLKILL
STATION , Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-25
Issued: March 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 2, 2008 appellant filed a timely appeal from a September 23, 2008 decision
of the Office of Workers’ Compensation Programs adjudicating his schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than 21 percent permanent impairment of the left
lower extremity for which he received a schedule award.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated March 16, 2006, the Board
remanded the case for further development of the medical evidence. The facts of the previous
Board decision are incorporated herein by reference.
On May 4, 2006 Dr. Morley Slutsky, a Board-certified specialist in preventive medicine
and an Office medical adviser, stated that appellant had 15 percent impairment of the left lower
extremity based on an April 6, 2005 report from Dr. George L. Rodriguez, a Board-certified
physiatrist,2 who calculated that appellant had 14 percent impairment for decreased range of
motion, including 7 percent for 5 degrees of extension, 5 percent for 5 degrees of inversion and 2
percent for 0 degrees of eversion. He calculated 1 percent impairment for sensory deficit or pain
based on Grade 4 deficit of the superficial peroneal nerve (10 percent for Grade 4, using Table
16-10 at page 482 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (the A.M.A., Guides) multiplied by the 5 percent maximum sensory deficit of the
superficial peroneal nerve from Table 17-37 at page 552 equals 1 percent).
By decision dated May 16, 2007, the Office granted appellant a schedule award based on
an additional three percent impairment of the left lower extremity, or 8.64 weeks,3 from
December 4, 2005 to February 2, 2006.
Appellant filed a claim for an additional schedule award.
In a March 20, 2008 report, Dr. Daisy A. Rodriguez, a Board-certified internist, stated
that appellant’s ankle pain was constant at 1 on a scale of 1 to 10 but, on a bad day, the pain
could be rated as a nine. She provided findings on physical examination. Appellant had effusion
in the dorsal aspect of his left foot and palpation of the Achilles tendon produced numbness
throughout the entire spine. The surgical incision overlying the lateral malleolus was mildly
tender to palpation. Two-point discrimination testing revealed diminished sensation. Appellant
was unable to feel two-point discrimination to 15 millimeters in a swap of the lateral dorsum and
plantar surface of the left foot from the anterior malleolar area to his small toe. Dr. Rodriguez
stated that appellant had significant left lower extremity pain, sensory loss and loss of range of
1

Docket No. 06-69 (issued March 16, 2006). On March 28, 2001 appellant, then a 44-year-old letter carrier, filed
a traumatic injury claim alleging that on March 22, 2001 he injured his left leg while delivering mail when he
slipped on an uneven step and fell. The Office accepted his claim for a left distal tibial fracture. On March 23 and
April 25, 2001 and January 28, 2002 appellant underwent left ankle surgery. On October 7, 2005 the Office granted
him a schedule award for 34.56 weeks based on 12 percent impairment.
2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (these procedures contemplate that, after obtaining all necessary medical
evidence, the file should be routed to an Office medical adviser for an opinion concerning the nature and percentage
of impairment in accordance with the A.M.A., Guides, with the medical adviser providing rationale for the
percentage of impairment specified, especially when there is more than one evaluation of the impairment present).
The April 6, 2005 report of Dr. Rodriguez was reviewed in the Board’s March 16, 2006 decision.
3

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by 3 percent equals 8.64 weeks of
compensation.

2

motion. She found no evidence of symptom magnification or nonphysiological complaints.
Dr. Rodriguez calculated that appellant had 44 percent impairment of the left lower extremity.
This included 21 percent for decreased range of motion, including 7 percent for 5 degrees of
extension, 7 percent for 15 degrees of flexion, 5 percent for 10 degrees of inversion and 2
percent for 5 degrees of eversion according to Tables 17-11 and 17-12 at page 537 of the
A.M.A., Guides. It included 8 percent for sensory nerve impairment of the superficial peroneal
nerve based on 4 percent for Grade 2 sensory deficit and 4 percent for Grade 2 dyesthesias4
sensation and Table 16-10 at page 482 and 17-37 at page 552 (80 percent for Grade 2 multiplied
by 5 percent maximum impairment for the superficial peroneal nerve). The 44 percent
impairment calculation also included 23 percent for Class 1 skin disfigurement based on Table 82 at page 178 and Table 17-3 at page 527.
On July 8, 2008 Dr. Slutsky calculated that appellant had 21 percent impairment of the
left lower extremity based on Dr. Rodriguez’ report, including 18 percent for decreased range of
motion and 3 percent for sensory nerve deficit. He noted that 10 degrees of inversion equals two
percent impairment according to Table 17-12 at page 537 of the A.M.A., Guides, not five percent
as Dr. Rodriguez indicated. Therefore, appellant had 18 percent range of motion impairment of
the left ankle, not 21 percent. Dr. Slutsky stated that Dr. Rodriguez’ assignment of Grade 2
sensory deficit was not appropriate because she did not measure protective sensibility which is
required for Grade 2 deficit. He assigned Grade 3 sensory impairment and calculated 3 percent
impairment (60 percent for Grade 3 from Table 16-10 at page 484 multiplied by 5 percent
maximum for the superficial peroneal nerve from Table 17-37 at page 552). Dr. Slutsky stated
that four percent impairment for dysesthesias was not correct because Dr. Rodriguez did not
document testing for dysesthesias. He found that impairment for disfigurement of the lower
extremity was not appropriate.
By decision dated September 23, 2008, the Office granted appellant a schedule award
based on an additional six percent impairment of the left lower extremity for 17.28 weeks, from
February 3 to June 3, 2006.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act5 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.6

4

Dysesthesia is the distortion of any sense, especially that of touch. It can also be an unpleasant abnormal
sensation produced by normal stimuli. See DORLAND’S, Illustrated Medical Dictionary (30th ed. 2003) 574.
5
6

5 U.S.C. § 8107.

20 C.F.R. § 10.404 (1999).
(5 ed. 2001).

Effective February 1, 2001, the Office began using the A.M.A., Guides

th

3

The A.M.A., Guides provides for three separate methods for calculating the lower
extremity permanent impairment of an individual: anatomic; functional; and diagnosis based.7
The anatomic method involves noting changes, including muscle atrophy, nerve impairment and
vascular derangement, as found during physical examination.8 The diagnosis-based method may
be used to evaluate impairments caused by specific fractures and deformities, as well as
ligamentous instability, bursitis and various surgical procedures, including joint replacements
and meniscectomies.9 The functional method is used for conditions when anatomic changes are
difficult to categorize, or when functional implications have been documented, and includes
range of motion, gait derangement and muscle strength.10 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.11 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combination of methods that gives the most clinically accurate impairment rating.12 If more than
one method can be used, the method that provides the higher impairment rating should be
adopted.13
ANALYSIS
Dr. Rodriguez found that appellant had 44 percent impairment of the left lower extremity.
This included: 21 percent for decreased range of motion, including 7 percent for 5 degrees of
extension, 7 percent for 15 degrees of flexion, 5 percent for 10 degrees of inversion and 2
percent for 5 degrees of eversion according to Tables 17-11 and 17-12 at page 537 of the
A.M.A., Guides; 8 percent for sensory nerve impairment of the superficial peroneal nerve based
on 4 percent for Grade 2 sensory deficit and 4 percent for Grade 2 dyesthesias and Table 16-10 at
page 482 and 17-37 at page 552 (80 percent for Grade 2 multiplied by 5 percent maximum
impairment for the superficial peroneal nerve); and 23 percent for Class 1 skin disfigurement
based on Table 8-2 at page 178 and Table 17-3 at page 527. Dr. Rodriguez correctly calculated
appellant’s loss of range of motion with the exception of inversion. The A.M.A., Guides, Table
17-12 at page 537, provides that 10 degrees of inversion equals 2 percent impairment, not 5
percent. Therefore, appellant has 18 percent impairment for decreased range of motion.
Dr. Rodriguez calculated 23 percent impairment for skin disfigurement of the lower extremity.
The Act provides that, for serious disfigurement of the face, head or neck likely to handicap an
individual in securing or maintaining employment, proper and equitable compensation not to
exceed $3,500.00 shall be awarded in addition to any other compensation payable under this

7

A.M.A., Guides 525.

8

Id.

9

Id.

10

Id. at 525, Table 17-1.

11

Id. at 548, 555.

12

Id. at 526.

13

Id. at 527, 555.

4

schedule.14 Appellant is not entitled to impairment based on disfigurement of his lower
extremity. Regarding appellant’s impairment due to sensory deficit and dysesthesias of the
superficial peroneal nerve, Dr. Slutsky disagreed with Dr. Rodriguez’ assignment of Grade 2,
stating that she did not measure protective sensibility. He assigned Grade 3 and calculated 3
percent impairment (60 percent for Grade 3 from Table 16-10 at page 484 multiplied by 5
percent maximum for the superficial peroneal nerve from Table 17-37 at page 552). Dr. Slutsky
stated that four percent impairment for dysesthesias was not correct because Dr. Rodriguez did
not document testing for dysesthesias. However, Dr. Rodriguez did provide testing results and
findings on physical examination for sensory deficit and dysesthesias. She noted that appellant
had effusion in the dorsal aspect of his left foot and that palpation of the Achilles tendon
produced numbness. The surgical incision overlying the lateral malleolus was mildly tender to
palpation. Two-point discrimination testing revealed diminished sensation. Specifically,
appellant was unable to feel two-point discrimination to 15 millimeters in a swap of the lateral
dorsum and plantar surface of the left foot from the anterior malleolar area to the small toe.
Dr. Rodriguez opined that appellant had significant left lower extremity pain and sensory loss.
She found no evidence of symptom magnification or nonphysiological complaints. The Board
finds that Dr. Rodriguez provided test results, findings on physical examination and medical
rationale in support of her assignment of Grade 2 impairment for sensory loss and dysesthesias.
Therefore, appellant is entitled to four percent impairment for Grade 2 sensory deficit and four
percent for Grade 2 dysesthesias. Combining 18 percent impairment for loss of range of motion
with 8 percent for sensory deficit and dysesthesias equals 25 percent combined impairment of the
left lower extremity according to the Combined Values Chart at page 604 of the fifth edition of
the A.M.A, Guides.
CONCLUSION
The Board finds that the September 23, 2008 decision should be modified to reflect that
appellant has 25 percent impairment of his left lower extremity, rather than 21 percent. On
return of the record, the Office should calculate the amount of compensation to which he is
entitled for an additional four percent impairment of his left lower extremity.

14

5 U.S.C. § 8107(c)(21).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 23, 2008 is affirmed, as modified.
Issued: March 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

